Citation Nr: 0007383	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  94-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for chondromalacia 
patella, right knee, postoperative, with traumatic arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1983 to 
September 1983 and from February 1984 to November 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for chondromalacia patella, right knee, 
postoperative, and assigned a noncompensable evaluation.  In 
a May 1994 rating decision, the RO granted a 10 percent 
disability evaluation.  The Board remanded this claim in May 
1996 and again in April 1999.  The requested development has 
been accomplished, and the case has been returned to the 
Board for further appellate review.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

Chondromalacia patella, right knee, postoperative, with 
traumatic arthritis, is currently manifested by no more than 
slight functional impairment.


CONCLUSION OF LAW

Chondromalacia patella, right knee, postoperative, with 
traumatic arthritis, is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59; Part 4, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that her claim for an 
evaluation in excess of 10 percent for chondromalacia 
patella, right knee, postoperative, with traumatic arthritis, 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That 
is, where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation, and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The Board 
has continued the issue as "determination of the appropriate 
evaluation" since service connection has been granted in the 
rating decision on appeal, and the appellant seeks a higher 
evaluation than the one assigned by the RO.  The appellant is 
not prejudiced by this naming of the issue.  The Board has 
not dismissed the issue, and the law and regulations 
governing the evaluation of the disabilities are the same 
regardless of how the issue has been phrased.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability has not significantly changed 
and a uniform evaluation is appropriate in this case.

The appellant has been recently examined and her medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

During the pendency of the appeal, the RO increased the 
appellant's disability evaluation from noncompensable to 
10 percent.  The appellant has stated that she wants a higher 
evaluation.

The service medical records reveal that the appellant began 
complaining of right knee pain in 1985.  She was diagnosed 
with chondromalacia of the right knee.  During that year, she 
had full range of motion, negative McMurray's, negative 
Lachman's, negative laxity, negative anterior drawer sign, 
and negative varus/valgus.  When examined, there were no 
findings of edema.  She was noted to have crepitus and a 
mobile patella.  In 1986, examination of the right knee was 
negative for effusion, erythema, and drawer sign.  The right 
knee was positive for crepitus and Perkin's test.  In 1987, 
she was noted to have full range of motion in the right knee 
and mild crepitus.  She underwent a diagnostic arthroscopy of 
the right knee with arthroscopic chondroplasty and 
arthroscopic lateral retrinacular release on July 24, 1987.

The following month, it was noted that she had negative 
Lachman's, McMurray's, and anterior drawer sign.  Range of 
motion was 0 to 110 degrees.  There was no laxity and no 
effusion.  By August 27, 1987, she had negative anterior 
drawer sign, full range of motion, positive varus/valgus, and 
some tenderness.  The examiner noted that the surgical scars 
were well healed without infection.  In reports of medical 
examinations conducted in December 1987, April 1989, October 
1989, and April 1990, clinical evaluation of the appellant's 
right lower extremity was normal.

The appellant underwent a VA examination in April 1994.  The 
appellant reported that her right knee pain began in October 
1984.  She stated that she had undergone arthroscopic surgery 
and that her right knee still gave her considerable pain.  
The VA examiner stated that the appellant had no swelling and 
no deformity.  He stated that there was no impairment such as 
subluxation, lateral instability, loose union, or nonunion.  
Range of motion was 0 to 132 degrees.  The diagnosis was 
postoperative chondromalacia of right knee with residual 
arthritis.

The appellant underwent a VA examination in July 1999.  The 
appellant reported that she would get pain in her right knee 
when she sat for long periods of time.  She denied stiffness 
and stated that she would get occasional swelling.  She 
denied history of instability or locking up.  The appellant 
stated that she noticed that the pain was on the outer aspect 
of the knee.  She denied using a cane or brace.  She stated 
that she worked as a secretary and that her right knee 
problem had been affecting her occupational and daily 
activities to a certain extent.  Upon physical examination, 
the right knee revealed no swelling or effusion.  The VA 
examiner noted that there were faint, arthroscopic surgical 
scars on the right knee.  He stated that there was slight 
tenderness elicited at the inferolateral aspect of the 
patella, but that otherwise, there was no tenderness in the 
right knee.  The appellant had full range of motion, from 0 
to 140 degrees, which was associated with mild pain, but no 
crepitus.  There was no instability noted.  The VA examiner 
stated that deep knee bends could not be performed normally 
because of right knee pain.  X-rays of the right knee were 
normal.  The diagnosis was chronic chondromalacia patella, 
right knee with status post arthroscopic patellar 
chondroplasty and arthroscopic lateral retinacular release.

In a September 1999 addendum, the VA examiner stated that 
flare-ups of the right knee would definitely result in 
limitation of function ability.  He stated that at those 
times, functional limitation could be considered moderate and 
functional loss due to pain could be considered moderate.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. Part 4, Diagnostic Code 5257 (1999).  Under Diagnostic 
Code 5260, flexion limited to 60 degrees warrants a 0 percent 
evaluation; flexion limited to 45 degrees warrants a 10 
percent evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 
5260 (1999).  Under Diagnostic Code 5261, extension limited 
to 5 degrees warrants a 0 percent evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 30 
percent evaluation; extension limited to 30 degrees warrants 
a 40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5261 (1999).

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for chondromalacia patella, right knee, 
postoperative, with traumatic arthritis.  The service medical 
records reveal that, for the most part, the appellant had 
full range of motion in her right knee.  After her right knee 
surgery, it was noted to be 0 degrees to 110 degrees; 
however, since that time, her range of motion has been, at 
worst, 0 degrees to 132 degrees.  She has not been noted to 
have any instability in her right knee.  The VA examinations 
conducted in April 1994 and July 1999 did not reveal any 
swelling, deformity, or instability.  The VA examiner noted 
in the April 1994 report that there was no loose union or 
nonunion in the right knee.  In July 1999, there was 
tenderness elicited at the inferolateral aspect of the 
patella, and the appellant was unable to perform deep knee 
bends because of right knee pain.  Other than the tenderness 
elicited at the inferolateral aspect of the patella, there 
was no tenderness in the right knee.  The appellant had full 
range of motion, which was associated with mild pain.  X-rays 
taken at that time were negative.  The Board finds that such 
clinical findings establish that the appellant has 
periarticular pathology productive of painful motion in the 
right knee, which is indicative of a 10 percent disability 
evaluation, and no more.  See 38 C.F.R. § 4.59; Ferguson v. 
Derwinski, 1 Vet. App. 428 (1991); Martin v. Derwinski, 
1 Vet. App. 411 (1991).

An evaluation in excess of 10 percent for chondromalacia 
patella, right knee, postoperative, with traumatic arthritis, 
is not warranted.  The Board notes that the preponderance of 
the evidence has shown that the appellant has full range of 
motion in her right knee with mild pain.  At worse, she has 
had limitation of flexion to 132 degrees, which would not 
warrant an evaluation in excess of 10 percent under 
limitation of flexion.  See 38 C.F.R. Part 4, Diagnostic 
Codes 5260.  She has consistently had full extension.  See 
38 C.F.R. Part 4, Diagnostic Code 5261.  In no medical record 
does a medical professional make a finding of lateral 
instability or recurrent subluxation to warrant a higher 
evaluation under Diagnostic Code 5257.  See 38 C.F.R. Part 4, 
Diagnostic Code 5257.

Additionally, the Board finds that evaluations in excess of 
10 percent for the right knee is not warranted based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
No medical professional has found swelling or deformity in 
the right knee.  Weakness has been shown based upon the 
appellant's inability to do normal knee bends.  As stated 
above, the appellant's range of motion of the right knee has 
been, at worst, 0 degrees to 132 degrees.  However, in order 
to warrant an evaluation in excess of 10 percent for 
limitation of flexion, there must be the actual or functional 
equivalent of limitation of flexion to 30 degrees.  See 
38 C.F.R. Part 4, Diagnostic Code 5260.  

The Board is aware that in the September 1999 addendum, the 
VA examiner stated that a flare-up of the right knee would 
definitely result in limitation of function and that 
functional limitation and functional loss due to pain could 
be considered moderate.  However, the Board finds that the 
10 percent evaluation encompasses compensation for 
"considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (1999).  The appellant has 
mild pain with range of motion.  The VA examiners made 
specific findings that there was no laxity, and thus more 
movement than normal is not applicable.  See 38 C.F.R. 
§ 4.45.  However, considering pain, weakness, incoordination 
and excess fatigability, the Board finds that the service-
connected chondromalacia patella, right knee, postoperative, 
with traumatic arthritis symptomatology does not approximate 
the criteria for an evaluation in excess of 10 percent based 
on functional loss for the reasons stated above.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59.

The Board is aware that in a General Counsel opinion, 
VAOGCPREC 23-97 (July 1, 1997), General Counsel established 
that when a claimant has arthritis and is rated under 
instability of the knee, that those two disabilities may be 
rated separately under 38 C.F.R. Part 4, Diagnostic Codes 
5003 or 5010 and Diagnostic Code 5257.  See also VAOPGCPREC 
9-98 (August 14, 1998).  Under Diagnostic Codes 5003 and 
5010, degenerative arthritis must be established by x-ray 
findings, and it will be rated on the basis of limitation of 
motion.  See 38 C.F.R. Part 4, Diagnostic Codes 5003, 5010 
(1999).  Here, however, the appellant's diagnosis of 
traumatic arthritis has not been supported by x-ray findings.  
Thus, Diagnostic Code 5010, would not be applicable to the 
appellant's service-connected chondromalacia patella, right 
knee, postoperative, with traumatic arthritis.  See id.

The appellant is competent to report her symptoms of 
increased pain; however, taking her contentions into account, 
the medical findings do not support an evaluation in excess 
of 10 percent.  The Board has attached far greater probative 
weight to the opinions provided by competent professionals 
skilled in the evaluation of disabilities.  To this extent, 
the preponderance of the evidence is against her claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 1991).


ORDER

An increased evaluation for chondromalacia patella, right 
knee, postoperative, with traumatic arthritis, is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

